893 F.2d 1334
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Everett HUNT, Jr., Robert Meyer;  Pearly L. Wilson,Plaintiffs-Appellants,v.Gay REYNOLDS, Defendant-Appellee.
No. 89-3318.
United States Court of Appeals, Sixth Circuit.
Jan. 19, 1990.
S.D.Ohio

1
AFFIRMED.


2
Before DAVID A. NELSON and BOGGS, Circuit Judges, and WILLIAM O. BERTELSMAN, District Judge.*

ORDER

3
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


4
Everett Hunt, Jr., Robert Meyer and Pearly Wilson, pro se Ohio prisoners, appeal the dismissal of their civil rights complaint filed under 42 U.S.C. Sec. 1983 as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  Plaintiffs alleged that the defendant prison cashier refused to invest funds in their "going home" accounts in saving bonds.  The district court dismissed the complaint sua sponte.  Upon consideration, we conclude that the dismissal was proper.


5
Plaintiff's complaint is frivolous for the reasons stated by the district court in its opinion and order entered October 18, 1988.  Prisoners have no interest in release account funds until their release from prison.  See Ohio Admin.Code Sec. 5120-3-02.  Furthermore, prisoners have only a limited right to direct the investment of funds in their personal accounts.  See Ohio Admin.Code Sec. 5120-5-02.  However, this right does not apply to the release account funds payable upon an inmate's release.  Therefore, plaintiffs' complaint was properly dismissed as frivolous pursuant to Sec. 1915(d) as it was without any "arguable basis in law or fact."   See Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).


6
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable William O. Bertelsman, U.S. District Judge for the Eastern District of Kentucky, sitting by designation